                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                 SOUTHERN DIVISION

CYNTHIA D. FREEMAN,                          )
                                             )
               Plaintiff,                    )
       v.                                    )               No. 1:17CV211 RLW
                                             )
NANCY BERRYHILL,                             )
Acting Commissioner of Social Security,      )
                                             )
               Defendant.                    )

                               MEMORANDUM AND ORDER

       This is an action under 42 U.S.C. § 405(g) and 1383(c)(3) for judicial review of the

Commissioner of Social Security's final decision denying Plaintiff Cynthia D. Freeman's

application for Disability Insurance Benefits ("DIB") under Title II of the Social Security Act

("the Act") and for Supplemental Security Income ("SSI") under Title XVI of the Act. Because

the Appeals Council denied Plaintiffs Request for Review, the decision by the Administrative

Law Judge ("ALJ") is the final decision of the Commissioner. For the reasons set forth below,

the Court affirms the decision of the Commissioner.

                                     I. Procedural History

       Plaintiff protectively filed an application for DIB on December 3, 2014 and for SSI on

February 12, 2015. In both applications, she alleged disability beginning September 23, 2013.

(Tr. 27, 171, 178) Plaintiffs claims were denied on March 20, 2015 (Tr. 111-15), and she filed a

request for a hearing before an ALJ (Tr. 119). On February 6, 2017, Plaintiff testified at a

hearing before the ALJ. (Tr. 44-73) At the hearing, Plaintiff amended her alleged onset date of

disability to December 1, 2013. (Tr. 197) In a decision dated March 15, 2017, the ALJ

determined Plaintiff had not been under a disability from September 23, 2013 through the date of
the decision. (Tr. 24-39) On November 21, 2017, the Appeals Council denied Plaintiffs request

for review. (Tr. 1-4) The Appeals Council specifically noted it did not consider the additional

medical evidence Plaintiff submitted because it found such evidence did not relate to the time
                  1
period at issue. (Tr. 2) Accordingly, the Appeals Council found that Plaintiffs reasons and

additional medical evidence did not provide a basis for changing the ALJ' s decision. (Tr. 1)

Thus, the ALJ' s decision stands as the final decision of the Commissioner.

                                        II. Evidence Before the ALJ

         At the February 6, 2017 hearing before the ALJ, Plaintiff appeared with counsel.

Plaintiff testified she had recently turned 50 years old and was a widow. She lives by herself in a

one-story house, which she rents. She is approximately five feet tall and weighs approximately

180 pounds. Her kids drove her to the hearing in Cape Girardeau, but she has a driver's license

and is capable of driving herself such as to the store and doctor's appointments. Plaintiff did not

graduate high school but has earned a GED. She testified that her only source of income was her

boyfriend who works out of town most of the time. (Tr. 51-54)

         Plaintiff testified she had not worked since November 2013 and her counsel confirmed

they would amend her initial alleged onset date of September 23, 2013 to December 1, 2013.

(Tr. 54-55, 197) The ALJ noted that Plaintiff bounced around from various jobs during the

course of the previous 15 years. For example, she worked for the temp company Kelly Services


1
  These records are by Johanna Rosenthal, M.D ., from Southeast Health and dated April 26, 2017 through May 2,
2017. "In the context of judicial review of a decision of the Commissioner regarding SSI disability benefits,
evidence outside the administrative record generally is precluded from consideration by the court." Baker v.
Barnhart, 457 F.3d 882, 891 (8th Cir. 2006). Ifa claimant presents new evidence related to his or her claims, a
court may remand the case to the Commissioner. "Remand is appropriate only upon a showing by the claimant 'that
there is new evidence which is material and that there is good cause for the failure to incorporate such evidence into
the record in a prior proceeding."' Jones v. Callahan, 122 F.3d 1148, 1154 (8th Cir. 1997) (quoting 42 U.S.C. §
405(g)). "To be considered material, the new evidence must be 'non-cumulative, relevant, and probative of the
claimant's condition/or the time period for which benefits were denied."' Id. (emphasis added) (quoting Woolfv.
Shala/a, 3 F.3d 1210, 1215 (8th Cir. 1993)). Despite referencing these records numerous times in her brief in
support, Plaintiff never engaged in an analysis regarding the materiality of these records on her claim.
Consequently, the Court does not discuss those records in this Memorandum and Order.


                                                        -2-
in 2005 where she worked in multiple temp positions. She also worked part-time for the

Fraternal Order of Eagles where the most she made was about $7,700 plus tips. Starting in 2011,

Plaintiff worked as a cashier and kitchen manager at the Southeast Co-Op, which was a gas

station and restaurant. In addition to supervising people in the kitchen, Plaintiff also worked the

cash register, helped out front when needed, and did most or all of the stocking. (Tr. 55-58)

       The ALJ then turned the questioning towards Plaintiff's medical issues. Plaintiff said she

is unable to lift, write, or bend and she "[b ]ascially can't do hardly any activities." Starting with

her purported neck pain, she testified she has had problems with her neck "all along." Plaintiff

explained she thought her hand problems were caused by her neck issues but her claims were

dismissed when she had carpal tunnel surgery. She has had two surgeries on her neck: the first

surgery was around 2003 and the second surgery was in April of 2015 or 2016. Both surgeries

were fusions but at different levels. Plaintiff said she did not get any relief from the surgeries

and within a few months of recovery she felt like she did before the surgeries. In addition to

having trouble lifting things, Plaintiff also said her neck problems make it hard to breathe. She

can no longer take baths like she used to and can now only take showers with difficulty. She

does not cook anymore, mainly just snacks. She does not get much household cleaning done

before she has to lie down. Doing laundry is hard because bending over hurts her back. (Tr. 58-

62)

       Turning towards her carpal tunnel, Plaintiff testified she began having problems while

working at Southeast Co-Op. She gradually noticed she was unable to feel the money at the

register and could hardly lift anything. Plaintiff underwent surgery on her left hand in January

2014 and her right hand a few months later. Again, Plaintiff said these surgeries did not provide

any benefit.




                                                 -3-
        Q     All right. Did you get some relief with those surgeries? Did they give you
        some benefit?
        A       No. No, they didn't.
        Q       Even for a little while at all?
        A      No.
        Q       You just pretty much again right when you recovered, the problems came
        right back?
        A      Yea.


Plaintiff testified her hands "cripple up on [her]" and throb. Her arms will also cramp up if she

tries to do something, which causes her to have to rest before trying again. Plaintiff has trouble

doing "normal things," such as cutting up food. (Tr. 62-63)

       In addition to her neck and carpal tunnel, Plaintiff testified about her back and leg

problems. Her legs are in pain all the time, her knees go out on her, and her hip hurts constantly.

Plaintiff has sought medical treatment for these problems. MRis have shown lower 4 and 5 disc

bulges that were inoperable. Plaintiff also said she has deteriorated disc disease and arthritis.

When she had surgery performed on her neck, the surgeon said her spine was bruised and he was

not sure if it would ever heal. (Tr. 63-64)

       Plaintiffs counsel had previously indicated in his opening statement that Plaintiff would

testify regarding one specific document in the record from a nurse practitioner against whom

Plaintiff has filed a complaint with the supervising physician. (Tr. 49) Plaintiff testified that this

nurse practitioner indicated "they couldn't do anything with my back until they got done with my

neck." The nurse practitioner then ordered MRis, but Plaintiff said she never heard back. At the

end of that month (October), Plaintiff called and the nurse practitioner's assistant told Plaintiff

that her insurance provider denied the MRis and that the nurse practitioner would need to

reinstate the order. Plaintiff said she never heard back until she called the following month

(November). This time, Plaintiff says the nurse practitioner allegedly said she did not believe


                                                  -4-
Plaintiff needed the MRis. Plaintiff questioned the change in recommendation which lead to her

getting upset and exchanging words with the nurse practitioner. Plaintiff then called the

supervising physician to complain, and the supervising physician reissued the MRI orders.

Plaintiff testified that when she went back to the nurse practitioner's office, she was dismissed.

(Tr. 64-66)

       Plaintiff further testified that when reviewing her medical records, she noticed false

information in the records from the nurse practitioner. For example, Plaintiff objects to a

comment that she was "more worried about [her] disability than [she] was getting treatment."

Further, the records state Plaintiff dropped them but she maintains the nurse practitioner dropped

her. Plaintiff said she had since filed a complaint with the supervising physician but had yet to

receive a response. (Tr. 66-67)

       Plaintiffs counsel next addressed Plaintiffs loss of bladder control. She testified that she

has had bladder control problems since 2014 or 2015 and her current medication causes

constipation. Plaintiff said she has to use the restroom more than 10 times a day. (Tr. 67-68)

       Plaintiff testified she did not believe she could work at a station/restaurant similar to her

job at Southeast Co-Op because she would have to take extra breaks to use the restroom. She

further stated she would miss many days of work unplanned. When asked to estimate how often

in a month, she answered: "In a month? I'd probably be calling off all the time because I

couldn't do -- it would hurt so bad." (Tr. 68-69)

       A vocational expert ("VE") also testified at the hearing. The VE classified Plaintiffs

past work as a kitchen manager and a storekeeper in the Dictionary of Occupational Titles

("DOT"). The ALJ considered a composite of the two positions to be an accurate representation

of Plaintiffs past work experience. The ALJ asked the VE to assume a hypothetical individual




                                                -5-
of Plaintiff's age, education, and work history with the following range of light work: no

climbing of ladders, ropes, or scaffolds; no crawling; no overheard reaching with either upper

extremity; frequent reaching in all other directions; and frequent handling and fingering. The VE

testified that such a hypothetical individual could perform the duties of a storekeeper but not the

duties of a kitchen manger. The ALJ found such limitations would eliminate the job since the

hypothetical called for a composite of the two. The ALJ next asked ifthere were other jobs

available at that light level in the national economy. The VE testified that such a hypothetical

individual could work as a light, unskilled cleaner or housekeeper, of which there are at least

300,000 jobs in the national economy, and a light, unskilled laundry worker, of which there are

at least 200,000 jobs in the national economy. The ALJ asked the VE to consider the same

hypothetical individual but with occasional reaching in all directions and occasional handling

and fingering. The VE said those listed jobs would not be available for such a hypothetical

individual. When asked by the ALJ ifthere would be jobs at the light or sedentary level, the VE

said there would be no applicable jobs. The ALJ next asked the VE if a hypothetical individual

could miss work or leave early at least three times per week on a continuing and ongoing basis

could maintain employment in the national economy without a special accommodation. The VE

testified such an individual could not maintain employment. (Tr. 69-71)

       Plaintiff's counsel then asked the VE if the kitchen manager position as described is a

specific vocational preparation ("SVP") rating 7. The VE testified that the work Plaintiff

performed at Southeast Co-Op may not have been an SVP of 7 because it was a small kitchen,

but a kitchen manager as typically performed is an SVP of 7 based on the type of work

performed. The ALJ then opined that a kitchen manager is supervising cooks while also serving

as a cook so would have an SVP of 6 or 7. (Tr. 71-72)




                                                -6-
                                      III. Medical Evidence

       Plaintiff claims she is disabled due to chronic pain throughout her body, specifically pain

in her arms, neck, back, hips, shoulders and legs. Plaintiff explicitly notes in her brief in support

of the Complaint that she "basically agrees with the factual findings of the ALJ," but she raises

multiple arguments related to the ALJ' s consideration or alleged lack of consideration of specific

medical evidence and her subjective symptoms. (ECF No. 10, at 2) These specific arguments

are addressed fully below, but the Court nonetheless will detail some of Plaintiffs voluminous

medical records.

       A report dated October 30, 2013 by orthopedic surgeon Rickey Lents, M.D., notes

Plaintiff had a history of cervical fusion and complaints of hand pain that worsens with activity.

Plaintiff exhibited tenderness, positive Tinel's sign bilaterally, and only mildly positive Phalen

sign, but there was no muscle atrophy. Dr. Lents diagnosed Plaintiff with bilateral carpal tunnel

syndrome and bilateral cubital tunnel syndrome. That day, Dr. Lents injected both of Plaintiffs

wrists with Depo-Medrol and Lidocaine and continued to instruct Plaintiff to wear splints at

night. On January 15, 2014, Dr. Lents performed left carpal and cubital tunnel release. Notes

from a follow-up examination on March 6, 2014 indicates she was doing very well with

improvements in grip and range of motion and that Dr. Lents was going to try sending her back

to work at full duty. When Dr. Lents saw Plaintiff two weeks later, she had continued to

improve with less pain and numbness in her left hand but her right hand was symptomatic so he

scheduled surgery. On April 2, 2014, Dr. Lents performed right carpal and cubital tunnel

release. (Tr. 281-92)

       Neurologist Daniel Phillips, M.D., saw Plaintiff in September 2014 and noted Plaintiff

reported she had obtained no relief from her carpal tunnel surgeries. Plaintiff described constant




                                                -7-
throbbing aching cervical brachial pain, thoracic and low back pain, as well as heaviness in her

arms and global hand numbness. Physical examination, however, revealed few significant

abnormalities. Dr. Phillips noted localized neck pain on cervical range of motion but he

characterized it as non-radiating. Adson maneuvers were negative there were no Tinel signs at

the cubital tunnels and condylar grooves. Dr. Phillips also noted no spontaneous tenderness over

the medial or lateral epicondyles or over the radial tunnels or pronators. The carpal tunnel sites,

motor testing, and soft touch were also unremarkable, and reflexes were 2+ and symmetrical at

the brachialradalii, biceps, and triceps. Dr. Phillips referenced a NCV s that revealed values

within the normal range and showed improvement in the ulnar nerve across the elbows with very

mild left-sided residual. Electromyography (EMG) further demonstrated evidence of only mild

chronic cervical radiculopathy, predominantly at C6-7 and borderline at CS-6. (Tr. 298-99)

       On January 20, 2015, Plaintiff was admitted to the ER at St. Francis Medical Center after

complaining of difficulty moving and "nerve damage somewhere." (Tr. 418) Chest x-rays that

same day revealed postsurgical changes involving the cervical spine and, although impressions

included chronic obstructive pulmonary disease ("COPD"), lungs were symmetrically

hyperinflated without infiltrate, effusion, or vascular congestion. (Tr. 340) A CT scan of the

cervical spine showed previous fusion at the CS-6 level but no other abnormalities and noted

normal alignment. (Tr. 343) The final diagnoses were myalgia and arthralgia. (Tr. 423)

       On March 3, 2015, a specialist in occupational medicine, Shawn Berkin, D.O., performed

an independent medical examination of Plaintiff. Dr. Berkin recommended Plaintiff should avoid

forceful gripping, squeezing, pinching, pulling, twisting, or reaching with her hands for extended

periods. He further suggested she should avoid torque-like or high impact stresses to her hands.

(Tr. 305-16)




                                                -8-
       Internal medicine specialist Barry Burchett, M.D., performed a consultative examination

of Plaintiff on March 9, 2015. Her chief complaints were her hands, lower back, and that she

could not walk. Dr. Burchett noted Plaintiff ambulated with a normal gait, which was not

unsteady, lurching, or unpredictable. Further findings included negative straight leg raising and

no spasms or tenderness in Plaintiffs spine. Grip strength was reduced at 4/5 and there was no

evidence of atrophy. Plaintiff exhibited negative Tinel signs, no problems picking up a coin with

either hand, and there was full range of motion of the wrists. Sensory modalities were well

preserved including light touch, pinprick, and vibration. The biceps, triceps, brachioradialis,

patellar and Achilles deep tendon reflexes were symmetrical and graded normally at +2/4.

Plaintiff stopped squatting at 50 degrees of knee flexion citing back pain but Dr. Burchett notes

she was able to perform tandem gait and range of motion of all joints was full. Dr. Burchett

diagnosed Plaintiff with persistent carpal tunnel syndrome, chronic low back pain, and status

post cervical fusion. (Tr. 325-28)

       Plaintiffs primary care physician, Edward Doyle, M.D., examined her on April 24, 2015

for complaints of severe low back pain, inability to use her hands, and problems walking as well

as bladder problems. Dr. Doyle's notes show Plaintiff exhibited crepitus of the cervical spine,

scattered rhonchi with moist non-productive cough, weakness, and bladder problems.

Specifically, examination of her spine showed it was normal with no deformity and trigger point

tenderness over C2-T2. Plaintiff stated the pain from her neck was radiating to her shoulders.

Inspection of the lumbosacral spine was also normal other than trigger point tenderness over Tl 0

to L5-S 1 radiating to her hips and down her legs to her knees. The exam notes show lying

straight leg raise was positive at 25 degrees bilaterally and Fabere test was positive bilaterally.

Dr. Doyle administered injections to Plaintiffs left and right gluteus and discussed the hazards




                                                 -9-
of smoking, the importance of regular exercise (specifically instructing her to walk 30 minutes

per day), and prescribing a low cholesterol/fat diet. Dr. Doyle further recommended Plaintiff

wear cock-up wrist splints, avoid repetitive activities with her hand, and to modify the use of her

hands and wrists to reduce symptoms until her pain improved and then she was to wear them

only at night. (Tr. 436-42)

        Plaintiff saw Dr. Doyle again on May 5, 2015, complaining that Vesicare increased her

urination and improved polyarthralgia but not her pain. Physical examination revealed few

significant abnormalities. She demonstrated full range of motion of all joints and neurologic

examination showed no focal deficits, and her cranial nerves were grossly intact with normal

sensation, reflexes, coordination, muscle strength, and tone. (Tr. 458)

       On June 23, 2015, Plaintiff underwent an MRI. The lumbar MRI showed minor disc

bulges and mild degenerative disc disease without central canal stenosis. The cervical MRI

showed small broad-based central disc protrusion at C3-4 that mildly indented the cervical cord

producing mild central canal stenosis. A posterior disc osteophyte complex at C4-5 caused

moderate central disc protrusion with moderate indentation of the cervical cord and moderately

severe central canal stenosis. Further, the thoracic MRI revealed only mild degenerative

spondylosis with some hypertrophy and foraminal stenosis but no disc herniations. (Tr. 381-88)

       Records from a September 29, 2015 examination signed by nurse practitioner Debra

Alexander, A.P.R.N., and Kevin Vaught, M.D., noted Plaintiff demonstrated full range of motion

of the cervical spine, although she was limited in right rotation and left rotation, and full

inflexion and extension. (Tr. 655-56)

       On November 17, 2015, Plaintiff saw Sarah Oliver, M.P.A.A., the physician assistant for

neurosurgeon Brandon Scott, D. 0. Plaintiff characterized her neck pain as only 2 on a 1-10




                                                - 10 -
scale of severity and reported unsteady gait with multiple falls per day. (Tr. 872) That same

day, Plaintiff also reported her pain as 8/10. (Tr. 730) Plaintiff reported that her lower extremity

problems improved with Gabapentin. Nurse Oliver noted muscle strength 515 in bilateral

shoulder abductors, 5/5 bilateral biceps and triceps, and only mildly decreased hand grip to 415

bilaterally. Further, Nurse Oliver explained to Plaintiff that her unsteady gait and possibly her

hand symptoms originate from cord myelomalacia. Nurse Oliver told the claimant she should

not perform any strenuous activities or lifting more than 15 pounds, to which Plaintiff agreed.

(Tr. 732-33)

       On December 9, 2015, Plaintiff was treated at Cape Spine and Neurosurgery. That day,

she characterized her pain as only 5110 and the report again indicates that she was functioning

independently. While the report indicates Plaintiffs cervicalgia was chronic, it was intermittent.

Specifically, Plaintiff reported that her pain was localized in the cervical spine and that it did not

radiate and denied weakness. Her body mass index ("BMI") was 35.9. The Diagnosis was

cervical spinal stenosis, degenerative disc disease, and bulging disc. (Tr. 401-03) Plaintiff

returned to Cape Spine and Neurosurgery on March 18, 2016 and described her pain as 7/10.

(Tr. 869)

       On April 4, 2015, Dr. Scott performed anterior cervical discectomy and fusion at C4-5.

(Tr. 882-83) Cervical x-rays dated May 12, 2016 showed only postoperative changes with good

positioning of the hardware at C4-5 and C5-6. (Tr. 934) On June 29, 2016, Nurse Oliver

characterized Plaintiffs complaints of cervicalgia as an acute exacerbation, which is not

consistent with allegations of constant pain. Cervical spine x-rays showed proper placement of

the hardware without foraminal encroachment or shifting. The sole abnormality was




                                                - 11 -
anterollsthesis of C3 on C4 mesuring 1.8 mm, which was most pronounced in the flexion

position and reduced in the neutral and extension positions. (Tr. 916-19; 934-35)

       Plaintiff reported to the Advanced Pain Center on July 19, 2016 and complained that her

neck pain radiated down the upper extremities to her hands and that her lumbar pain radiated to

the hip areas. Neuromuscular examination revealed positive Hoffman sign but negative Spurling

with normal muscle strength and sensation. Examination of the thoracic spine was normal.

Similarly, few abnormalities were noted in the lumbosacral spine with moderate tenderness in

the center of the spine and around facet joints at L3-5 but muscle strength was normal as were

reflexes, sensation, and Spurling test. (Tr. 983, 986-87)

       On August 2, 2016, pain management specialist Alfredo Romero, M.D., prescribed

hydrocodone-acetaminophen 5/325 (Norco), Gabapentin, and Mobic. Dr. Romero increased

Norco to 7.5-325 mg and continued the claimant on her other medications. (Tr. 978-81) On

September 13, 2016, Plaintiff told Dr. Romero none of her medications were working and she

reported lumbar pain that was greater than her neck pain and radiating down her bilateral lower

extremities. Dr. Romero noted her range of motion of the cervical spine was within normal

limits with positive Hoffman signs but normal muscle strength, sensation, and negative Spurling.

Thoracic spine revealed no tenderness and range of motion was within normal limits. There was

moderate tenderness to palpation in the center of the lumbosacral spine and around the facet

joints but muscle strength was normal in both lower extremities and sensation was intact.

Inspection of the upper and lower extremities was normal as were cranial nerves, motor system,

sensory system, and reflexes. (Tr. 968-69)

       On September 28, 2016, Plaintiff complained of ongoing numbness and tingling in the

upper extremities. She thought surgery failed but she admitted her gait was back to baseline and




                                               - 12 -
her cervicalgia had improved. The report further indicates Plaintiffs hand problems were not

related to her recent surgery and Dr. Scott released her from his care. Nurse Oliver noted that

Plaintiff ambulated without a limp, transitioned from a seated to standing position without pain,

and she reported she had recently made a trip to Memphis where she walked up and down Beale

Street. According to Nurse Oliver, none of these activities was consistent with Plaintiffs

reported low back pain radiating to the right lower extremity. The report indicates Plaintiff

reported significant back problems with radiation, but such symptoms did not match her MRI

and commented she appeared more interested in application for disability than in any treatment

options. (Tr. 884-86)

         On December 6, 2016, Dr. Romero discontinued the prescription for Keppra because of

side effects but Plaintiff admitted Gabapentin had helped with her symptoms and did not cause

side effects. (Tr. 955) On January 3, 2017, Dr. Romero noted Plaintiff reported her pain level

was 9/10 but that this was not apparent in her demeanor. (Tr. 94 7)

                                        IV. The ALJ's Determination

         In a decision dated March 15, 2017, the ALJ found that Plaintiff met the insured status

requirements of the Act through September 30, 2019. Plaintiffhad not engaged in substantial

gainful activity since the initial alleged onset date of September 23, 2013. 2 The ALJ further

found that Plaintiff had the following severe impairments: status post cervical fusion and carpal

tunnel release surgeries and obesity. The ALJ also found Plaintiff had the following medically

determinable impairments that were either non-severe or that did not persist 12 continuous

months: asthma/CO PD, lumbar degenerative disc, and hip or leg problems. While Plaintiff did

2
 As explained above, Plaintiff amended the alleged onset date to December 1, 2013 at the hearing before the ALJ.
(Tr. 54-55, 197) Therefore, the ALJ's decision erroneously used the initial alleged onset date. This error is
immaterial and has not prejudiced Plaintiff as the amended date is later than the initial date - i.e., because the ALJ
found Plaintiff has not engaged in substantial gainful activity since September 23, 2013, the ALJ also must have
found she has not engaged in substantial gainful activity since December 1, 2013.


                                                         - 13 -
have severe impairments, the ALJ concluded she did not have an impairment or combination

thereof that met or medically equaled the severity of one of the impairments listed in 20 C.F.R.

Part 404, Subpart P, Appendix 1. (Tr. 29-30)

       After careful consideration of the entire record, the ALJ found that Plaintiff had the

residual functional capacity ("RFC") to perform a limited range of light work. These limitations

include avoiding climbing of ladders, ropes, or scaffolds; avoiding crawling and overhead

reaching with the upper extremities, although she is able to reach in all other directions

frequently; frequent handling and fingering. The ALJ found that Plaintiffs medically

determinable impairments could reasonably be expected to cause the alleged symptoms;

however, the ALJ concluded that Plaintiffs statements concerning the intensity, persistence, and

limiting effects of these symptoms are not entirely consistent with the medical evidence and

other evidence in the record. (Tr. 31-32)

       In making this finding, the ALJ gave significant weight to Dr. Lents's March 2014 report

in which Plaintiff indicated she was doing very well with improvements in grip and range of

motion and Dr. Lents stated that he was going to try sending her back to work at full duty. The

ALJ also gave great weight to the opinions and treatment of Plaintiffs primary care physician,

Dr. Doyle, who, in April 2015, discussed the importance of physical activity with Plaintiff.

Specifically, Dr. Doyle recommended she walk 30 minutes per day. The ALJ found it unlikely

Dr. Doyle would have made this recommendation ifhe thought Plaintiff was experiencing the

degree of walking difficulty she reported at that time or that this activity would aggravate any

medical condition. The ALJ further considered Dr. Doyle's recommendation for Plaintiff to

wear cock-up wrist splints, avoid repetitive activities with her hand, and to modify the use of her




                                               - 14 -
hands and wrists to reduce symptoms. Dr. Doyle nonetheless indicated this was only until her

pain improved and then she was to wear them only at night. (Tr. 32-33)

       The ALJ further notes that there were conflicting reports of Plaintiff's degree of neck

pam. In one record from November 17, 2015, Plaintiff characterized her neck pain as 2 on a 1-

10 scale of severity. In another record from the same date, she reported her pain as 8 out of 10.

On December 9, 2015, Plaintiff characterized her pain as 5110 and reported that her pain was

localized in the cervical spine and that it did not radiate. She later described her pain as 7110 on

March 18, 2016. On January 3, 2017, Dr. Romero noted that Plaintiff reported her pain level

was 9/10 but that this was not apparent in her demeanor. (Tr. 34-36)

       The ALJ further explained how he considered Plaintiff's obesity in combination with her

other impairments in determining her functional limitations. While acknowledges that her BMI

has remained in the mid-30s throughout the time period at issue (which is above the threshold for

an obesity diagnosis of 3 0), the ALJ noted Plaintiff's weight could cause some limitations with

mobility and stamina. Such considerations are reflected in the ALJ's reducing her exertional

level to light with additional postural restrictions. (Tr. 36-37)

       The ALJ notes that, despite Plaintiff's testimony that she had experienced no

improvement in her hand symptoms after carpal tunnel surgery, she did not consistently

complain of hand pain during periods that she was primarily seeking treatment for spinal pain.

Further, there was a short period of time during which Plaintiff complained of bladder control

problems but there is no indication in the record that the problem was ongoing. (Tr. 37)

       The ALJ also gave great weight to the opinions of Dr. Berkin and based his decision to

limit Plaintiff to frequent use of the hands for grasping and fingering on Dr. Berkin's assessment

that Plaintiff should avoid lifting or working with her arms above shoulder level and that she is




                                                - 15 -
limited to lifting 30 pounds occasionally and 20 pounds frequently. The ALJ further concluded

there is little evidence in the record to support a need for frequent breaks. (Tr. 3 7)

       Finally, the ALJ gave significant weight to the analysis of the vocational rehabilitation

counselor, Timothy Lalk. (See Tr. 344-64) While noting Lalk is a non-medical source, the ALJ

found that his assessment was consistent with the medical evidence contained in the record.

Specifically, he indicated that based on Plaintiffs own report and not the objective evidence, he

would limit her to work involving limited hand activities below shoulder level. Lalk further

suggested that, based on the restrictions given by Dr. Lents and Dr. Berkin, he believed Plaintiff

could perform occupations such as counter clerk, cashier, unarmed security guard, information

clerk, and a variety of customer service positions. The ALJ, however, gave little weight to

Lalk's statement that, if Plaintiffs complaints were to be believed, she would be unable to

perform even sedentary work due to her purported need to take excessive breaks or maintain an

acceptable work pace because the evidence does not support such a need. As reiterated

elsewhere, Plaintiff reported her main problem is difficulty walking but the ALJ found there was

a lack of objective evidence to support difficulties with ambulation and there is little evidence

that the claimant used any assistive device during the time period at issue. (Tr. 37)

       Based on the VE's testimony and in consideration of Plaintiffs relatively younger age,

high school education, work experience, and RFC, the ALJ concluded that Plaintiff is capable of

making a successful adjustment to other work that exists in significant numbers in the national

economy. These jobs included cleaner-housekeeper and laundry worker. Therefore, the ALJ

concluded that Plaintiff had not been under a disability from September 23, 2013 through the

date of the decision and was not disabled. (Tr. 38-39)




                                                - 16 -
                                        V. LegalStandards

        A claimant for social security disability benefits must demonstrate that he or she suffers

from a physical or mental disability. The Social Security Act defines disability "as the inability

to do any substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of not less than 12 months." 20 C.F .R. § 404.1505( a).

       To determine whether a claimant is disabled, the Commissioner engages in a five step

evaluation process. See 20 C.F.R. § 404.1520(a)(4). Those steps require a claimant to show: (1)

that claimant is not engaged in substantial gainful activity; (2) that she has a severe physical or

mental impairment or combination of impairments which meets the duration requirement; or (3)

she has an impairment which meets or exceeds one of the impairments listed in 20 C.F.R.,

Subpart P, Appendix 1; (4) she is unable to return to her past relevant work; and (5) her

impairments prevent her from doing any other work. Id.

       The Court must affirm the decision of the ALJ if it is supported by substantial evidence.

42 U.S.C. § 405(g). "Substantial evidence means less than a preponderance, but sufficient

evidence that a reasonable person would find adequate to support the decision." Hulsey v.

Astrue, 622 F.3d 917, 922 (8th Cir. 2010). "We will not disturb the denial of benefits so long as

the ALJ' s decision falls within the available zone of choice. An ALJ' s decision is not outside the

zone of choice simply because we might have reached a different conclusion had we been the

initial finder of fact." Buckner v. Astrue, 646 F.3d 549, 556 (8th Cir. 2011) (citations and

internal quotations omitted). Instead, even if it is possible to draw two different conclusions

from the evidence, the Court must affirm the Commissioner's decision if it is supported by

substantial evidence. See Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).




                                                - 17 -
         To determine whether the Commissioner's final decision is supported by substantial

evidence, the Court must review the administrative record as a whole and consider: (1) the

credibility findings made by the ALJ; (2) the plaintiffs vocational factors; (3) the medical

evidence from treating and consulting physicians; (4) the plaintiffs subjective complaints

regarding exertional and non-exertional activities and impairments; (5) any corroboration by

third parties of the plaintiffs impairments; and (6) the testimony of vocational experts when

required which is based upon a proper hypothetical question that sets forth the plaintiffs

impairment. Johnson v. Chafer, 108 F.3d 942, 944 (8th Cir. 1997) (citations and internal

quotations omitted).

         The ALJ may discount a plaintiffs subjective complaints if they are inconsistent with the

evidence as a whole, but the law requires the ALJ to make express credibility determinations and

set forth the inconsistencies in the record. Marciniak v. Shala/a, 49 F.3d 1350, 1354 (8th Cir.

1995). It is not enough that the record contain inconsistencies; the ALJ must specifically

demonstrate that she considered all the evidence. Id.

         When a plaintiff claims that the ALJ failed to properly consider subjective complaints,

the duty of the court is to ascertain whether the ALJ considered all of the evidence relevant to

plaintiffs complaints under the Polaski 3 factors and whether the evidence so contradicts

plaintiffs subjective complaints that the ALJ could discount the testimony as not credible.

Blakeman v. Astrue, 509 F.3d 878, 879 (8th Cir. 2007) (citation omitted). If inconsistencies in

the record and a lack of supporting medical evidence support the ALJ' s decision, the Court will



3
  The Eight Circuit Court of Appeals "has long required an ALJ to consider the following factors when evaluating a
claimant's credibility: '(1) the claimant's daily activities; (2) the duration, intensity, and frequency of pain; (3) the
precipitating and aggravating factors; (4) the dosage, effectiveness, and side effects of medication; (5) any functional
restrictions; (6) the claimant's work history; and (7) the absence of objective medical evidence to support the
claimant's complaints."' Buckner, 646 F.3d at 558 (quoting Moore v. Astrue, 572 F.3d 520, 524 (8th Cir. 2009)
(citing Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984)).


                                                         - 18 -
not reverse the decision simply because some evidence may support the opposite conclusion.

Marciniak, 49 F.3d at 1354.

                                         VI. Discussion

       In her brief in support of the Complaint, Plaintiff raises three arguments. First, she

asserts that the ALJ erred in finding that her back condition was not severe. Second, Plaintiff

argues the ALJ erred in failing to give proper weight to her complaints of hand numbness,

tingling, and pain. Third, she claims the ALJ erred by failing to give adequate weight to her

cervical condition and mischaracterized the evidence. Defendant responds that the ALJ properly

identified Plaintiffs non-severe impairments. Further, Defendant argues that substantial

evidence supports the ALJ's RFC determination and that the ALJ properly found that Plaintiff

could perform other work.

       (a) The ALJ's determination that Plaintiff's lumbar spine condition was non-severe

       Plaintiff argues the ALJ erroneously determined that her lumbar spine condition was non-

severe. She cites to numerous pages in the record that contain references to her complaints of

lower back pain. (Tr. 295, 298, 311, 328, 363, 370, 401, 414, 947) Plaintiff also asserts she had

objective signs oflower back pain. For example, the June 23, 2015 MRI showed evidence of

disc bulges. (Tr. 383) Defendant, on the other hand, argues that the overwhelming evidence of

Plaintiffs treatment notes supports the ALJ' s finding that Plaintiffs alleged lumbar disc disease

does not cause more than a minimal vocationally relevant limitation, and is therefore non-severe.

Furthermore, Defendant asserts the ALJ nonetheless considered Plaintiffs non-severe lumbar

impairment in his RFC determination by noting limitations that account for her lower back pain.

       RFC is a medical question, and the ALJ' s assessment must be supported by substantial

evidence. Hutsell v. Massanari, 259 F.3d 707, 711 (8th Cir. 2001) (citations omitted). RFC is




                                              - 19 -
defined as the most that a claimant can still do in a work setting despite that claimant's

limitations. 20 C.F.R. § 416.945(a)(l).

       Ordinarily, RFC is the individual's maximum remaining ability to do sustained
       work activities in an ordinary work setting on a regular and continuing basis,
       and the RFC assessment must include a discussion of the individual's abilities on
       that basis. A "regular and continuing basis" means 8 hours a day, for 5 days a
       week, or an equivalent work schedule.

SSR 96-8p, 1996 WL 374184, at *2 (Soc. Sec. Admin. July 2, 1996). The ALJ has the

responsibility of determining a claimant's RFC "based on all the relevant evidence, including

medical records, observations of treating physicians and others, and [claimant's] own description

of [his] limitations." Page v. Astrue, 484 F.3d 1040, 1043 (8th Cir. 2007) (quoting Anderson v.

Shalala, 51 F.3d 777, 779 (8th Cir. 1995)). "An 'RFC assessment must include a narrative

discussion describing how the evidence supports each conclusion, citing specific medical facts

(e.g., laboratory findings) and nonmedical evidence (e.g., daily activities, observations)."'

Sieveking v. Astrue, No. 4:07 CV 986 DDN, 2008 WL 4151674, at *9 (E.D. Mo. Sept. 2, 2008)

(quoting SSR 96-8p, 1996 WL 374184, at *7 (Soc. Sec. Admin. July 2, 1996)). Further, "[t]he

ALJ's RFC determination must be supported by medical evidence that addresses the claimant's

ability to function in the workplace." Tinervia v. Astrue, No. 4:08CV00462 FRB, 2009 WL

2884738, at *11 (E.D. Mo. Sept. 3, 2009) (citations omitted); see also Lauer v. Apfel, 245 F.3d

700, 704 (8th Cir. 2001) (citations omitted) (finding that medical evidence "must support the

determination of the claimant's RFC, and the ALJ should obtain medical evidence that addresses

the claimant's 'ability to function in the workplace"'). In addition, it is well settled "that it is the

duty of the ALJ to fully and fairly develop the record, even when, as in this case, the claimant is

represented by counsel." Nevland v. Apfel, 204 F.3d 853, 857 (8th Cir. 2000) (citation omitted).

The ALJ may not rely upon his or her own inferences. Id. at 858.




                                                 - 20 -
       Here, in finding that Plaintiffs lumbar degenerative disc was a non-severe impairment,

the ALJ noted: "The claimant alleged serious problems with her back, hips, and legs. However,

aside from reports of back pain, the only thing in the medical evidence of record is a lumbar

imaging study that showed no significant abnormalities." (Tr. 30) He then cites the MRI

performed on June 23, 2015. (Tr. 383) Plaintiff argues the ALJ "downplayed" the significance

of that particular MRI and suggests that the ALJ "incorrectly stated that the only abnormal

finding was mild degenerative disc disease. Actually, the MRI showed disc bulges with possible

encroachment on the Left 4 nerve root and multilevel foraminal stenosis." (ECF No. 10, at 6)

(citations to the record omitted) Further, Plaintiff objects to the ALJ's comment that "[t]here is

little evidence that [Plaintiffs] back pain was greater than her neck pain until she presented to

Advanced Pain Center on July 19, 2016." (Tr. 35) According to Plaintiff, her degree of back

pain relative to her neck pain is irrelevant to the question of whether her back pain presented a

severe impairment: "Her low back hurt even though her neck pain was worse." (ECF No. 10, at

6)

       The question a reviewing court must answer is not whether any evidence exists in support

of a claimant's purported disability; rather, the inquiry is whether the Commissioner's decision is

supported by substantial evidence. 42 U.S.C. § 405(g). A court may not reverse an ALJ's

decision that is supported by substantial evidence "even if it would reach a different conclusion,

or merely because substantial evidence also supports the contrary outcome." Travis v. Astrue,

477 F.3d 1037, 1040 (8th Cir. 2007). The Court finds the ALJ's determination that Plaintiffs

lower back problems were a non-severe impairment is supported by substantial evidence. This is

true even if substantial evidence would also support Plaintiffs assertion that her numerous

reports of lower back pain. While Plaintiff correctly points to some of the stated findings of the




                                               - 21 -
June 23, 2015 MRI concerning specific instances of disc bulges, the ALJ nonetheless is correct

that the explicit impressions of the MRI found "[m]ild lumbar degenerative disc disease without

central canal stenosis" and "[n]o lumbar disc herniations." (Tr. 383) Such impressions support

the ALJ' s conclusion regarding the severity of Plaintiffs lower back problems.

       Other medical evidence supports the ALJ' s determination regarding Plaintiffs lower

back problems. A January 20, 2015 CT scan of her lumbar spine showed normal alignment with

no pars defect and intact spinous progresses. (Tr. 340) Dr. Burchett noted in March 2015 that

Plaintiff had a negative straight leg raise, no spasms, and no tenderness in her spine. (Tr. 327-

28) X-rays of her lumbar spine dated June 23, 2015 were normal. (Tr. 386) An examination on

July 19, 2016, also showed normal muscle strength and sensation in Plaintiffs lumbar spine.

(Tr. 987)

       Furthermore, the ALJ thoroughly explained his decision regarding Plaintiffs non-severe

impairments including which medical records and opinions were given weight and any

inconsistencies reflected in those records and Plaintiffs subjective symptoms. Nevertheless, the

ALJ notes that he took Plaintiffs lower back problems into account when he determined

Plaintiffs RFC and limited her to light work, which is defined as "lifting no more than 20

pounds at a time with frequent lifting or carrying of objects weighing up to 10 pounds." 20

C.F.R. 404.1567(b), 416.967(b). As explained above, the ALJ "accept[ed] Dr. Berkin's

assessment that [Plaintiff] should avoid lifting or working with her arms above shoulder level

and that she is limited to lifting 30 pounds occasionally and 20 pounds frequently." (Tr. 37)

Accordingly, the Court does not find reversible error on this point.




                                               - 22 -
        (b) The ALJ's consideration of Plaintiff's subjective complaints of hand numbness,
                                          tingling, and pain

       Plaintiff next argues the ALJ erroneously determined she could be limited to "frequent"

use of her hands for grasping and fingering. She notes that the Social Security Administration

defines "frequent" as "occurring from one-third to two-thirds of the time." SSR 83-10, 1983 WL

31251, at *6 (Soc. Sec. Admin. Jan. 1, 1983)). Plaintiff asserts her testimony regarding pain in

her hands calls for a finding of less than frequent use of her hands. She further argues the ALJ

improperly picked and chose what medical evidence to rely on in reaching his decision

concerning her hand pain. Defendant responds that the ALJ found her alleged subjective

symptoms were not consistent with treatment notes contained in the record.

       The Court finds that the ALJ properly considered all the evidence in the record before

him, which included Plaintiffs in-person testimony during the hearing about her subjective

symptoms as required by SSR 16-3p, 2017 WL 5180304, at *IO (Soc. Sec. Admin. Oct. 25,

2017)). "As is often true in disability cases, the question [is] not whether [Plaintiff] was

experiencing pain, but rather the severity of her pain." Hogan v. Apfel, 239 F.3d 958, 961 (8th

Cir. 2001). "An ALJ has a statutory duty to assess the credibility of the claimant, and thus, an

ALJ may disbelieve a claimant's subjective reports of pain because of inherent inconsistencies or

other circumstances." Crawford v. Colvin, 809 F.3d 404, 410 (8th Cir. 2015) (internal quotation

marks omitted) (quoting Eichelberger v. Barnhart, 390 F.3d 584, 589-90 (8th Cir. 2004)). Here,

treatment notes from multiple physicians do not reflect the same degree of severity of hand pain

as Plaintiff testified post her January 2014 carpal tunnel surgeries. For example, Dr. Phillips

noted in September 2014 that there were no spontaneous Tinel or Phalen signs at the carpal

tunnels. Dr. Burchett observed in March 2015 that there was no swelling, atrophy, redness,

warmth, or tenderness in Plaintiffs hands; her hands could be fully extended; she could write



                                                - 23 -
and pick up a coin with either hand without difficulty; and the range of motion of joints in all

fingers was normal. (Tr. 327) Furthermore, despite Plaintiffs testimony that her surgeries

provided no relief, Dr. Lents - who performed her carpal tunnel surgeries - commented in

follow-up notes that she showed improvements with grip and motion within a few months after

surgery and he returned her to full duty work in March 2014. (Tr. 288) Consequently, the Court

finds that substantial evidence supports the ALJ's determination that "[Plaintiffs] the claimant's

statements concerning the intensity, persistence and limiting effects of these symptoms are not

entirely consistent with the medical evidence and other evidence in the record." (Tr. 31)

      (c) The ALJ's consideration of evidence regarding Plaintiff's cervical spine condition

       Plaintiff next argues the ALJ did not give adequate weight to evidence of her cervical

spine condition when making his RFC determination. Rather, Plaintiff asserts evidence in the

record supports limiting Plaintiff to no more than sedentary activities.

       Plaintiffs argument is essentially that there is evidence supporting a finding of disability.

However, as stated above, a court may not reverse an ALJ's decision that is supported by

substantial evidence "even if it would reach a different conclusion, or merely because substantial

evidence also supports the contrary outcome." Travis, 477 F.3d at 1040. Plaintiff argues the

ALJ "mischaracterized or ignored evidence favorable to a finding of deniability" and that

"[m]ischaracterization of evidence may be grounds for reversal on substantial evidence

grounds." The one case she cites to support this argument is Goforth v. Berryhill, No. 4:16-CV-

00606 JMB, 2017 WL 1869783, at *6 (E.D. Mo. May 9, 2017). The court in Goforth found that

the ALJ committed reversible error by mischaracterizing a physician's medical finding that the

plaintiffs "medically diagnosed anxiety was non-severe" when the actual record showed the




                                               - 24 -
physician found the plaintiffs anxiety was severe. Id. Here, Plaintiff has failed to cite to an

example of the ALJ making a similar mischaracterization or misquote of a medical record.

       Further, Plaintiff has failed to show the ALJ completely ignored evidence contrary to his

determination. See, e.g., Hardman v. Barnhart, 362 F.3d 676, 681 (10th Cir. 2004). "The ALJ is

charged with the responsibility of resolving conflicts among medical opinions." Finch v. Astrue,

547 F.3d 933, 936 (8th Cir. 2008). Plaintiff has not presented a compelling reason for reversing

the ALJ' s decision regarding which medical opinions to give more weight. Therefore, the Court

finds that substantial evidence supports the ALJ' s determination that Plaintiff was not disabled

under the Social Security Act and affirms the decision of the Commissioner.

Accordingly,

       IT IS HEREBY ORDERED that the final decision of the Commissioner denying social

security benefits is AFFIRMED. An appropriate Judgment shall accompany this Memorandum

and Order.

Dated thiJ     ~y of March, 2019.

                                                        RONNIE L. WHITE
                                                        UNITED STATES DISTRICT JUDGE




                                               - 25 -
